Citation Nr: 1705129	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  08-36 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to January 20, 2009, an evaluation in excess of 20 percent on and after January 21, 2009 and prior to December 9, 2013, and an evaluation in excess of 30 percent on and after December 9, 2013.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to service connection for amebiasis (also claimed as dysentery).

5.  Entitlement to service connection for osteoarthritis of all joints.

6.  Entitlement to service connection for chloracne.

7.  Entitlement to service connection for multiple myeloma.

8.  Entitlement to service connection for peripheral neuropathy.

9.  Entitlement to service connection for porphyria cutanea tarda.

10.  Entitlement to service connection for diverticulitis.

11.  Entitlement to service connection for a right hip disability.

12.  Entitlement to service connection for hypertension (claimed as high blood pressure).

13.  Entitlement to service connection for periodontal disease.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2007, September 2013, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Philadelphia, Pennsylvania, and St. Petersburg, Florida.  Jurisdiction over the present claims currently lies with the RO in Philadelphia.  In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.

The matter of the Veteran's entitlement to an increased rating for bilateral hearing loss was previously before the Board in September 2011, May 2012, and October 2013.  Most recently, in October 2013, this claim was remanded to schedule the Veteran for a VA examination, which was provided in December 2013.  Thereafter, in a November 2014 decision, the Board denied the Veteran's claim for an increased rating for his bilateral hearing loss disability.

The Veteran appealed the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court vacated the November 2014 Board decision, concluding that the Board failed to ensure substantial compliance with previous remand directives that instructed VA examiners to address and describe the functional effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).  Thereafter, the matter of the Veteran's entitlement to an increased rating for bilateral hearing loss was remanded to the Board for further development consistent with the Memorandum Decision.

Additionally, in multiple statements, the Veteran raised the issue of his entitlement to a TDIU based on his pending claims for increased ratings for his service-connected bilateral hearing loss and PTSD.  Thus, this issue must also be considered on remand.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Board also notes that the Veteran perfected his appeal of the RO's September 2013 denial of his claims for service connection for amebiasis and arthritis by way of an April 2014 substantive appeal (VA Form 9) that was timely submitted after the RO issued a statement of the case (SOC) in March 2014.  Thus, these matters are properly before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand of the Veteran's service connection claims is necessary to ensure that due process is followed and that there is a complete record upon which to decide those claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  More specifically, a remand is necessary to provide the Veteran with an examination, obtain relevant treatment records, and issue an SOC.

Increased Rating for Bilateral Hearing Loss

First, as acknowledged previously, the March 2016 Memorandum Decision indicates that the most recent VA examination of record does not accurately reflect the severity of the Veteran's bilateral hearing loss in that the clinician that examined the Veteran in December 2013 failed to describe the functional effects of the Veteran's hearing loss with regard to his daily activities and occupational functioning.  In light of the foregoing, the Board finds that another examination should be provided on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the VA examiner must describe the functional effects of a hearing disability in the examination report).  Thus, another audiological examination should be provided on remand.

Remaining Claims

In September 2013 and August 2015, the RO denied the following claims: entitlement to service connection for chloracne, multiple myeloma, peripheral neuropathy, porphyria cutanea tarda, diverticulitis, a right hip disability, high blood pressure, and periodontal disease; and entitlement to a rating in excess of 50 percent for PTSD.  Review of the record shows that the Veteran filed timely notices of disagreement in October 2013 and July 2016, respectively, but an SOC has not been issued with regard to these matters.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement (NOD) as to its denial, the claimant is entitled to an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of an SOC on these issues is needed.

Additionally, records that were added to the claims file in May 2012, December 2013, and February 2015 indicate that the Veteran was treated in 2013 by Dr. M.B. at Artistic Touch Dentistry; he was treated in 2001 or 2002 by Dr. T.M. at Allentown Sports Medicine and Human Performance Center in Allentown, Pennsylvania; and he has received treatment at Burdette Tomlin Memorial Hospital.  Review of the record indicates that records of this treatment have not been associated with the claims file and a valid and current VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) is not of record.  As these treatment records are relevant with regard to the claims on appeal, reasonable efforts must be made to obtain them on remand.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (explaining that VA has a duty to obtain relevant records).  Further, while on remand, VA should associate with the claims file any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file outstanding records of the Veteran's VA treatment, and afford the Veteran an additional opportunity to submit any other pertinent information, to include recent records of his private treatment.  In doing so, specifically request that the Veteran provide or authorize VA to obtain records of his treatment by Dr. M.B. at Artistic Touch Dentistry (including records dated in 2013), by Dr. T.M. at Allentown Sports Medicine and Human Performance Center in Allentown, Pennsylvania (including records dated in 2001 and 2002), and at Burdette Tomlin Memorial Hospital in Cape May, New Jersey.

If any records cannot be obtained after reasonable efforts have been made, send the Veteran appropriate notice regarding the attempts made and allowing him the opportunity to obtain the records.  (Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the private physician should be used in order to aid him in responding to the request.)

2.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA audiology examination to determine the extent and severity of his service-connected bilateral hearing loss.  The claims file should be made available and reviewed by the examiner.  The examination is to encompass pure tone threshold (in decibels) and Maryland CNC testing.

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report, including specifically, the effect of the Veteran's hearing loss on his daily activities and occupational functioning.  The examiner is advised that this description should include the examiner's assessment of the effect that the Veteran's bilateral hearing loss has had on his ability to perform daily tasks and work.

3.  After ensuring that the requested development is completed and conducting any additional development that is deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, provide the Veteran with a statement of the case or supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

